Bell, J.
There is no pretence that the mayor and aldermen had any authority to direct the arrest of the plaintiff in the case stated. However expedient it might be that the city authorities should have the power to prevent the erection of nuisances in the street, we are not aware of any authority given to them by the law for that purpose. The powers of the mayor and aldermen are conferred on them in terms by statutes, or they are such as have been conferred on selectmen of towns by statutes. It is not generally either prudent or safe for them to assume powers in any case where they cannot find an express statutory authority.
The street commissioner is alleged in the brief statement to be surveyor of highways, though that fact does not otherwise appear in the case. What were his powers as commissioner the court has no means of judging, as they do not officially take notice of the ordinances of cities ; but if he was surveyor, though *249he had authority to cause any incumbrance in the highway to be removed, agreeably to the statute, he had no power to arrest any one for placing such incumbrance in the street.
Indeed, it does not seem entirely clear that the post here in question could be properly regarded either as an incumbrance or a public nuisanpe, though it might be annoying to Mr. Pickering.
He denies that he either directly or indirectly interfered with or restrained the plaintiff; but this fact is found otherwise, and no justification whatever is shown.
The other two defendants, in their capacity of constables and police officers, had authority to arrest persons committing offences against the law, upon their own view, in certain cases. The question here is, if, in this case of erecting a nuisance in the street, the offence is of that class in which such officers have power to arrest without warrant. They may, as constables, derive the power from the common law, or as police officers and constables they may have it by statute.
In the books which treat of this subject, as 1 Burns’ Justice 894, and particularly in Wilcox on Constables, chap. 2, the cases are enumerated apparently with great minuteness and care, in which a constable may apprehend without warrant, and no case in any way resembling this can be found.
The power given by statute (Rev. Stat. ch. 114, sec. 6,) is expressly limited to offences against the police law. Among those offences, in sec. 7, of ch. 118, of the Revised Statutes, are included various kinds of obstructions in the streets. “ No person shall, without necessity, place or leave, or cause to be placed or left, in any street, lane, alley, or public place, for two hours by day, or one hour by night, any sled, wheelbarrow, cart, dray, chaise, or other carriage, or any box, crate, cask, tub, or other vessel; or place or throw, or cause to be placed or thrown, into any such street, lane, alley, or public place, any wood, lumber, manure, dirt, or other matter that may impede the free passage of the same, and suffer the same to remain there two hours.” This statute cannot apply to this case, *250because it is not alleged that the post had remained two hours, and it did not appear that it obstructed the public travel along the street, even if the language could be by the liberal construction held to reach the case otherwise.
The trespass was consequently without any legal justification, and the defendants were properly found guilty, and the judgment must be affirmed.